Sup. Ct. Cal. Certiorari denied for failure to file petition within time provided by 28 U. S. C. §2101 (c).
Mr. Justice Stevens, with whom Mr. Justice Brennan and Mr. Justice Stewart join.
When a petition for certiorari is jurisdictionally untimely, should the Court so indicate in its order denying the writ? I think not, for these reasons: First, since a denial of certio-rari has no precedential value in any event, the notation serves no useful purpose. Second, since the question of timeliness is not always easy to answer, compare Department of Banking v. Pink, 317 U. S. 264, with Puget Sound Power & Light Co. v. King County, 264 U. S. 22, and may produce different answers from different Members of the Court, even the decision to include that brief notation may consume valuable time. Third, because there is no consistency in the Court’s practice with regard to such notations, their spasmodic use may engender confusion and misunderstanding. Accordingly, I do not join in the Court’s statement.